Ragan, C.
Lora A. Thompson is the owner of the southwest quarter of section 4, township 11 north, and range 10 west, in Hall county, Nebraska, and brought this suit in the district court of said county against R. B. Harris, who is a road overseer of the road district in which the land of Thompson is situated. She alleged in her petition that Harris was threatening to appropriate, use, and work as a highway .a portion of her land, and prayed for an injunction restraining him. The court below rendered a decree dismissing Thompson’s bill, and she brings the ease here on appeal.
The only controversy in the case is the precise location of the government corner at the corner common to sections 4, 5,8, and 9 of said township. The contention of the appellant is that, starting from the government corner at the northwest corner of said section, extending a line due south to the section line on the south side of said sections 4 and 5, that the point of intersection of said lines should be, and is, the southwest corner of appellant’s land. The contention of the appellee is that the original government corner common to said sections 4, 5, 8, and 9 is thirty-three feet east of where a line extended due south from the northwest corner •of said section 4 would intersect the section line on the south side of said sections 4 and 5.
The contention of the appellant, that starting from the government corner at the northwest corner of section 4 the section line should run due south to the section line on the south side of section 4 and 5, cannot be maintained, unless by so doing said line would pass through the government corner common to sections 4, 5, 8, and 9. The rule is that a mound or other monument established by United States surveyors as a section or quarter-section corner controls *232both courses and distances. (Johnson v. Preston, 9 Neb., 474; Bruckner v. Lawrence, 1 Doug. [Mich.], 14; Climer v. Wallace, 28 Mo., 566.)
The court below found that the government surveyors established the corner common to said sections 4, 5, 8, and 9, at a point thirty-three feet east of the point through which a line extended due south from the northwest corner of section 4 to the south line of said section 5 would pass. The evidence sustains this finding, and the decree appealed from must be
Affirmed.
Harrison, J., took no part in the decision.